Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,10,17.
	For example it failed to teach receiving Internet-of-Things (IoT) identifiers for IoT devices and network addresses for corresponding virtual endpoints for the IoT devices, wherein the virtual endpoints for the IoT devices are included in a host cloud platform; mapping the IoT identifiers to the network addresses for the service provider network; receiving control plane instructions for the IoT devices; and distributing the control plane instructions to the IoT devices via multicas, which clearly support by the specification on pages 10-21.  This feature in light of other features of the independent claims 1,10,17 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Patel et al (us 2018/0219920) discloses a signature associated with the IoT device may be accessed at the edge device, where the signature includes network layer information about the IoT device. A set of rules may be applied by the edge device to validate the IoT device based on the accessed signature. Responsive to the IoT device being validated based on the accessed signature, received data packet, and the applied set of rules, the edge device may process the data packet from the IoT device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUYEN M DOAN/Primary Examiner, Art Unit 2452